Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The office acknowledges claim amendments and Applicants’ response (3/30/2022) to restriction election requirement (11/29/2021). Claims 1-22, 24-30 have been cancelled. Claim 23 has been amended and claims 31-42 have been added new. Applicants have elected ibrutinib without traverse for examination. The restriction requirement is made final. Claims 23, 31-42 read on the elected species ibrutinib.. The pending claims 23, 31-42 are examined based on the merits herein.
				Application Priority
	This application filed 07/10/2020 is a continuation of 16748142, filed 01/21/2020 , now U.S. 10751342, 16748142 is a continuation of 16536058, filed 08/08/2019, now U.S. 10653696, 16536058 is a continuation of 15965114, filed 04/27/2018, now U.S. 10478439, 15965114 is a continuation of 15715995, filed 09/26/2017, now U.S. 10016435, 15715995 is a continuation of 14091196, filed 11/26/2013, now U.S. 9801881, 14091196 is a continuation of 13869700, filed 04/24/2013, 13869700 is a continuation of 13153317, filed 06/03/2011, 13153317 Claims Priority from Provisional Application 61472138, filed 04/05/2011, 13153317 Claims Priority from Provisional Application 61419764, filed 12/03/2010, 13153317 Claims Priority from Provisional Application 61351655, filed 06/04/2010, 13153317 Claims Priority from Provisional Application 61351793, filed 06/04/2010, 13153317 Claims Priority from Provisional Application 61351762, filed 06/04/2010, 13153317 Claims Priority from Provisional Application 61351130, filed 06/03/2010.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 3/1/2022 and 02/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 31-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering select compounds of formula D (page 5) in chronic lymphocytic leukemia/small lymphocytic lymphoma (CLL/SLL) does not reasonably provide enablement by administering and treating CLL/SLL with unlimited possible genus of irreversible Btk inhibitor (e.g., macromolecules, peptide and/or non­peptide thereof)  (claim 23) that is defined only by occupying the Btk site by administering a therapeutically effective amount of the Btk inhibitor, but not limited to, inhibiting Btk in any degree, by binding anywhere, and/or any related metabolic pathway enzyme(s) other than Btk itself. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation. (United States v. Teletronics Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based on a single factor, but rather a conclusion reached by weighing many factors (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731,8 USPQ2nd 1400 (Fed. Cir, 1988). The Court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation.
The key word is 'undue,' not 'experimentation.'" (Wands, 8 USPQ2d 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations." (Wands, 8 USPQ2d 1404). 

The factors to be considered in determining whether undue experimentation is required include: (1) the nature of the invention (2) the breadth of the claims (3) the amount or direction or guidance presented, (4) the presence or absence of working examples, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the 
predictability or unpredictability of the art, and (8) the quantity of experimentation necessary.
(1)	The nature of the invention and (2) Breadth of the claims:
Claims 23 and 42 are directed to:

    PNG
    media_image1.png
    225
    653
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    292
    705
    media_image2.png
    Greyscale

The scope of the claims are broad in regards to the number of irreversible inhibitors of Bruton’s tyrosine kinase (Btk). The claims are drawn to overly broad genus method of administering unlimited number of irreversible inhibitor of Btk compounds include but not limited to small organic molecules, macromolecules, peptides or non-peptides in treating CLL/SLL. 
The sub genus of irreversible Btk inhibitor compound(s) include:

    PNG
    media_image3.png
    144
    431
    media_image3.png
    Greyscale

(3) Amount of guidance provided by Applicant and 4) Number of working examples: 
Applicant has described in the specification: (1) various compounds of Formula (A) through (F) (2) clinical trial to determine efficacy of a Btk inhibitor in patients with chronic lymphocytic leukemia (CLL) or small lymphocytic lymphoma (SLL) (example 6). However Applicants do not indicate which Btk inhibitor was administered (name or its structure) or the dosage amounts used (3) clinical trial to determine the safety and efficacy of a compound of formula D in patients (follicular, CLL/SLL, DLBCL, mantle, marginal) (example 7). Though Applicants state that positive correlation was found between Btk active site occupancy and a compound of formula D, Applicants do not indicate which Btk indicator was used (4) PK and efficacy of a Btk inhibitor in individuals with CLL or SLL (example 10), (5) Clinical trial with Btk inhibitor in CLL patients (example 11). The dosage amounts of the Btk inhibitor used is indicated but not the identity of the Btk inhibitor (6) Assay of drug combination in DoHH2 cells (example 17). (7) assay of drug combination in TMD8 cells (example 18). Applicants have provided a design to study the effects of Btk inhibitor in R/R MCL (mantle cell lymphoma) (example 13, specification). Applicants in general state administration of Btk inhibitors in the examples (including design study or prophetic examples) but do not explicitly state which compound was administered. The specific examples of compounds generally show only a limited number of variables and do not show many of the broadly claimed groups. Applicants' specific examples are limited to compounds with the scaffold:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
Applicants state that 'In some embodiments, the Btk inhibitor is selected from the group consisting of a small organic molecule, a macromolecule, a peptide or a non-peptide ([00222]). However Applicants have not shown any macromolecule or a peptide as irreversible covalent Btk inhibitor and/or that binds fully to occupy the Btk site [0222]. 
Applicants define '"'irreversible Btk inhibitor," as used herein, refers to an inhibitor of Btk that can form a covalent bond with an amino acid residue of Btk. In one embodiment, the irreversible inhibitor of Btk can form a covalent bond with a Cys residue of Btk; in particular embodiments, the irreversible inhibitor can form a covalent bond with a Cys 481 residue (or a homolog thereof) of Btk or a cysteine residue in the homologous corresponding position of another tyrosine kinase" (see [00156]). According to Applicants' definition the Btk inhibitor can form a covalent bond with any of the amino residues of Btk. Except for cys 481 residue, Applicants nor the prior art define or teach which other amino acids in the Btk can be targeted for covalent binding. Applicants have not provided any chemical or biological data and/or testing results of any compounds which "form a covalent bond with a cysteine residue of a Bruton's tyrosine kinase (Btk) or with any other amino acid residues. The skilled artisan cannot envision the detailed chemical and/or peptide structure of a macromolecule for example and correlate to the function of inhibiting Btk. Without adequate guidance from the specification or from the prior art a person of ordinary skill in the art cannot envision which macromolecule or a peptide would function as a Btk inhibitor.
The instant disclosure does not provide sufficient direction or guidance on how to make any Btk inhibitor that are macromolecules or peptides and/or variants thereof which inhibits any Btk as encompassed by breadth noted above. There is no guidance from the prior art as well towards using such Btk inhibitors, e.g. macromolecules in treating CLL/SLL. Within the specification, "specific operative embodiments or examples of the invention must be set forth. Examples and description should be of sufficient scope as to justify the scope of the claims. Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula." See MPEP 608.01(p).
The Specification is not commensurate in scope with the notion that "any" compound that inhibits Btk which forms an irreversible covalent bond would be effective in treating chronic lymphocytic leukemia (CLL) or small lymphocytic lymphoma (SLL) in an individual.
(6) The relative skill of those in the art: 
The relative skill of those in the pharmaceutical development and medical treatment arts is high, requiring advanced education and training. 
(7) The predictability or unpredictability of the art: 
Lou et al. (J Med Chem 2012, 55, 4539-4550) teaches that PCl-45292, an irreversible inhibitor of BTK was highlighted as a potential treatment for autoimmune disorders but recently further studies were halted because of an undesirable organ effect in all dose groups in rats (seep 4543, col. 2, para 2). The suspension of the studies with PCl-45292 is confirmed by an announcement by Pharmacyclics (PCYC News 2011). The article states that PCl-45292 has revealed an undesirable target-organ effect and the effect which was noted in all dose levels in a rat animal model precludes establishing a starting dose for human clinical trials (see para 2). Though PCl-45292 was found to be a more potent Btk irreversible inhibitor the compound when administered has undesirable effects in animal studies and the starting dose in humans cannot be determined. However the Btk inhibitor claimed for treating CLL/SLL in the instant application includes compound, PCl-45292 as it is a small organic molecule, irreversible covalent inhibitor and occupies Btk site. Applicants' have not described how such a compound shown in the art to have undesirable organ effect in all dose groups in rats can be useful in treating the disorder claimed. Schnute et al. (Anti-inflammatory Discovery, 2012, chapter 10, p 297-326) teach that as of 2011, three Btk inhibitors had advanced to clinical trials, namely PCl-32765, AVL-292 and GDC-0834 and GDC-0834 was discontinued due to poor pharmacokinetics in human ( p 320, 10.7 Clinical Experience with Btk Inhibitors, lines1-3). It is not predicable from the specification or from the art whether all irreversible inhibitor(s) of Btk compounds as claimed would be useful in the treatment of CLL/SLL.
 (8) The quantity of experimentation necessary:
Given that the instant claims encompass treating CLL/SLL comprising administering an irreversible Btk inhibitor and treating CLL/SLL (claim 23), the quantity of experimentation needed to make or use the invention must be considered to determine if undue experimentation is present. As stated above, though PCl-45292, a potent irreversible inhibitor of Btk was more selective than either PCl-32765 and had a more potent effect in ameliorating inflammation and tissue damage compared to PCl-32765, yet the compound had undesirable organ effect in all dose groups in rats and a starting dose in humans cannot be established. Similarly, GDC-0834, a Btk inhibitor studies has been discontinued due to poor pharmacokinetics in human. Thus it would be unpredictable whether PCl-45292 or GDC-0834an be used to treat CLL/SLL as claimed. Thus due to unpredictability with PCl-45292 being an irreversible inhibitor of Btk a person of ordinary skill in the art have to test at least few representative species of the genus and it would be an undue experimentation to practice the claimed invention. with. With Applicants' guidance provided in the specification and what is known in the prior art a person of ordinary skill in the art would have to conduct experiments to test the Btk inhibitor compound(s) in the treatment of CLL/SLL claimed. In order to practice the above claimed invention, one of ordinary skill in the art would have to first envision formulation, dosage, duration, route and, in the case of human treatment, an appropriate animal model system to test the compounds to determine whether or not they are useful in treating the disorders claimed. If unsuccessful, one of ordinary skill in the art would have to envision a modification in the formulation, dosage, duration, route of administration etc. and appropriate animal model system, or envision an entirely new combination of the above and test the system again and this would be an arduous and daunting task. Considering the above-mentioned factors and the fact that there are significant inter-individual variability in using a pharmacological modalities in human subjects, the nature of art is unpredictable, and the breadth of the claims; one of ordinary skill in the art would be burdened with undue "experimentation study" to determine which irreversible Btk inhibitor would be useful in treating the disorder claimed. Therefore, it would require undue experimentation to practice the claimed invention. Genetech, 108 F.3d at 1366 states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable". Accordingly, the entire scope of the instant claims is not enabled.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 31-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. 
The factors considered in the Written Description requirement are:
 (1) level of skill and knowledge in the art
(2) partial structure
(3) physical and/or chemical properties
(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and 
(5) the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient."
(1) Level of skill and knowledge in the art:
The level of skill to practice the art of the instantly claimed invention is high and requires a variety of skills usually found in institutions and companies that employ highly trained and skilled scientists to carry out these tasks.
(2) Partial structure: (3) Physical and/or chemical properties: and (4) Functional characteristics:
Claims 23 and 42 are directed to:

    PNG
    media_image1.png
    225
    653
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    292
    705
    media_image2.png
    Greyscale

The sub genus of irreversible Btk inhibitor compound(s) include:


    PNG
    media_image3.png
    144
    431
    media_image3.png
    Greyscale

The rejected claims are very broad in regards to the number of irreversible inhibitors of Btk. The recited irreversible inhibitors of Btk includes thousands of molecules, not limited to specific chemical compounds as described in the specification. As defined in the specification, irreversible inhibitors of Btk include the sub genus of chemical compounds as in the instant specification, other peptides, molecules, macromolecules etc. that can irreversibly bind to Btk. The question is whether Applicants’ have possession of all irreversible inhibitors of Btk or a representative genus of the inhibitors for use in the method. 
The specification has not adequately shown sufficient evidence or data for all the irreversible inhibitors of Btk to show possession of the invention as claimed. 
(a) Actual reduction to practice (b) disclosure of drawings or structural chemical formula and (c) representative number of species
Honigberg (US 2008/0076921) teach select irreversible Btk inhibitor compounds in treating select lymphoma disorders. PRNewswire document discusses the  multi-center  dose escalation  Phase I trial of orally administered Bruton's tyrosine kinase (Btk) inhibitor PCl-32765 in patients with relapsed or refractory B-cell non-Hodgkin's lymphoma (NHL) (see para 1). Poster Abstract document teaches PCl-32675 is an oral, potent and selective covalent inhibitor of Btk, inhibits tumor growth in B-cell non-Hodgkin's lymphoma models. The reference further teach that the patients with relapsed or refractory B-cell NHL have been enrolled (dose of 1.25 mg/kg/day to 17.5 mg/kg/day).
Applicants in the specification provides guidance for select Btk inhibitors and how to determine the efficacy of Btk inhibitor in patients with (CLL) and SLL. There is no guidance or evidence to support that any peptide or macromolecule that are irreversible Btk inhibitors were made and administered to CLL/SLL subjects as in the instant method(s). 
The instant claims are drawn to overly broad genus of irreversible Btk inhibitor, wherein said Btk inhibitor includes, but not limited to, unlimited possible structure any molecule (e.g., small or large organic molecule, peptide, macromolecule) that is defined only by function which includes, but not limited to, inhibiting any Btk kinase in any degree, by binding covalently anywhere, any portion of cysteine, and/or any related metabolic pathway enzyme(s) other than Btk kinase itself. The specification only provides description for a select number of Btk inhibitor species. Even with the chemical genus described, based on the ring structure and substitutions, the physical and chemical properties expected to be drastically different. MPEP states that written description for a genus can be achieved by a representative number of species within a broad genus. 
(d) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  
The skilled artisan cannot envision the detailed chemical and/or peptide structure or macromolecule(s) and correlate to the function of inhibiting Btk by forming covalent bond with any place, or any cysteine, or any portion thereof. Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of a method of treating CLL/SLL by administering overly broad genus Btk inhibitor. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of inhibiting Btk. The compound or the molecule required for inhibiting Btk is required for use in the method. PCl-45292 a small organic molecule is a more potent Btk irreversible inhibitor and occupies Btk site. However PCl-45292 had undesirable effects in animal studies and the starting dose in humans could not be determined. The current claims include the use of PCl-45292 in treating CLL/SLL. Applicants' have not described how PCl-45292 shown in the art to have undesirable organ effect in all dose groups in rats can be useful in an individual in treating CLL/SLL. The prior art teach three Btk inhibitors namely PCl-32765, AVL-292 and GDC-0834 had advanced to clinical trials and GDC-0834 was discontinued due to poor pharmacokinetics in human ( p 320, 10.7 Clinical Experience with Btk Inhibitors, lines1-3, Schnute et al. (Anti-inflammatory Discovery, 2012, chapter 10, p 297-326)). It is not predicable from the specification or from the art whether all irreversible inhibitor(s) of Btk compounds as claimed would be useful in the treatment of CLL/SLL.
The current claims include all possible irreversible inhibitors of Btk including molecules that are yet to be discovered, and any derivatives thereof having function of inhibiting Bruton’s tyrosine kinase. MPEP states that if a molecule is described only by a functional characteristic without any disclosed correlation between function and structure, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP §2163. Here, though the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of any molecule and/or peptide and fragments thereof as noted above, wherein said function is inhibiting Btk in any means. Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states: "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas- Cath on page 1116). 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").  The specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. The patent law requires that a patent contain a written description of a claimed invention independent of the requirements to enable one skilled in the art to make and use the invention. See e.g., Invitrogen Corp. v. Clontech Labs, Inc., 429 F.3d 1052, 1071 n.17 (Fed. Cir. 2005) ("written description is distinct from the enablement requirement"); Capon v. Eshhar, 418 F.3d 1349, 1360 (Fed. Cir. 2005) ("although the legal criteria of enablement and written description are related and are often met by the same disclosure, they serve discrete legal requirements").
Therefore, claims 23, 31-42 do not meet the written description provision of 35 U.S.C. §112, first paragraph. The species specifically disclosed are not adequate representative species of overly broad genus irreversible Btk inhibitor because the genus is highly variable and very broad. 

	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 23, 31-36, 38-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honigberg et al (US 2008/0076921), PRNewswire (Dec 2009) and Pollyea et al. (Poster Abstracts, Dec 3 2009, 51st ASH Annual Meeting and Exposition).
Honigberg teaches the following compound (p 24, [252], the first compound).
				
    PNG
    media_image5.png
    395
    267
    media_image5.png
    Greyscale
            
Honigberg et al. discloses that the compositions comprising this compound may be used in the treatment of disease or conditions that would benefit from the inhibition  of Bruton's tyrosine kinase or a homolog thereof which involves the administration of the composition in therapeutically effective amounts to the subject wherein the subject is human and the administration is oral ([0027-0029]) wherein the subject  in need  is suffering from a cancer, which is B-cell proliferative disorder, e.g. chronic lymphocytic leukemia ([0036], claim 20). Honigberg et al. teaches that the methods for the treatment of cancer comprises administering a compound of formula D for hematological cancers [0048]. Honigberg et al. discloses single administrations of the effective amount  of  their inventive compound (includes  instantly  claimed compound), in which (i) the compound  is administered once; (ii) the compound is administered to the mammal multiple times over the span of one day; (iii) continually; or (iv) continuously [0054-0055].
PRNewswire document discusses the  multi-center  dose escalation  Phase  I trial of orally administered Bruton's tyrosine kinase (Btk) inhibitor PCl-32765 in patients with relapsed or refractory B-cell non-Hodgkin's lymphoma (NHL) (see para 1). In addition, the document states that "PCl-32765 appears to be well tolerated by patients at oral doses that are able to fully inhibit the enzyme Btk," (see para 7).  The  reference  teaches patients with chronic lymphocytic leukemia (CLL/SLL) in the study (see para 3).
 	Poster Abstract document teaches PCl-32675 is an oral, potent and selective covalent inhibitor of Btk, inhibits tumor growth in B-cell non-Hodgkin's lymphoma models and reports the preliminary results of the first-in-human study with the agent. The reference further teach that the patients with relapsed or refractory B-cell NHL have been enrolled and was given a dose of 1.25 mg/kg/day to 17.5 mg/kg/day, and PCl-32765 is a novel  agent which targets Btk and appears to be well tolerated.
A person of ordinary skill in the art at the time of  the invention would have found it obvious to administer orally a therapeutically effective amount of the elected compound of claim 23, ibrutinib in treating CLL or SLL from the teachings of the prior art. A person of ordinary skill in the art at the time of the invention would have been motivated to administer orally an effective amount of ibrutinib with a reasonable expectation of success in deriving therapeutic benefits in CLL or SLL patients. As to the limitation of 'until progression of CLL/SLL or unacceptable toxicity', a skilled person in the art would have found it obvious to administer ibrutinib as claimed until there is further progression of the disease to the next stage or so. As to the limitation of lymphocytosis is not considered progression of CLL/SLL, a person of ordinary skill in the art the time of the invention would have found it obvious that lymphocytosis (increased blood lymphocyte count) is occurring with the administration of the agent, here ibrutinib. In the instant case from the prior art teachings the same Btk inhibitor (as in instant claims) are administered to the same set of patients (CLL/SLL) and hence it is expected that the treatment will have the same pharmacological therapeutic actions including the increase in lymphocytosis. Thus claims 23 and 42 would have been obvious over the prior art teachings. As to the administration of the therapeutically effective amount and occupation of Btk site(s) limitations in claims 42 and 31, it is noted that Honigberg explicitly teach using therapeutically effective amount of Btk inhibitor, e.g. ibrutinib in treating cancer(s) including CLL/SLL. Administration of  therapeutically effective amount of  the same agent, herein ibrutinib to same set of patients, CLL/CLL would result in the same effects as claimed. 
As to claims 32-36, compound of Honigberg, ibrutinib has the same properties as that claimed in claims 32-33 and the inhibitor structure as in claims 34-36 (See Honigberg compound above in page 4). Claim 37 would have been obvious to a person of ordinary skill in the art from Honigberg to administer a fixed dose as it teaches single dose administration and it is within the skill of an artisan. 
As to claim 39, the limitations are to pharmacokinetic parameters and administration of the same compound in therapeutically effective amounts to the same set of subjects would substantially have same pharmacokinetic effects. 
As to claims 40-41 oral administration and once daily regimen is taught by Honigberg. Hence one of ordinary skill in the art would have found it obvious to administer the Btk inhibitor compound once daily to CLL or SLL subjects. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 37 recites a limitation of ‘the therapeutically effective amount is a preferred occupying dose’. Claim 37 is indefinite since the metes and bounds regarding preferred occupying dose is unclear as to what dose or doses the claim encompasses as the preferred occupying dose. 




	
					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23, 31-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US 10751342 (‘342).
The instant claims 23 and 42 are directed to:

    PNG
    media_image1.png
    225
    653
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    292
    705
    media_image2.png
    Greyscale

The reference claims are directed to:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

From the reference claims one of ordinary skill in the art would have found it obvious to treat CLL or SLL with the inhibitor of Btk, ibrutinib as in the instant claims and in the amounts of 420 mg for example. Since treating of CLL/SLL has been achieved in patent reference claims the amount used in the method is therapeutically effective. The instant claims 23, 40-42, 31, 37 and 39 would have been obvious over reference claims 5-8 and 1. Claim 38 is addressed by 420 mg of ibrutinib fixed dose regimen. 
As to claims 32-36, the reference claims compound ibrutinib has the same properties as that claimed in claims 32-33 and the inhibitor structure as in claims 34-36 (See reference compound above in page 8). 
As to claim 39, the limitations are to pharmacokinetic parameters and administration of the same compound in therapeutically effective amounts to the same set of subjects would substantially have same pharmacokinetic effects. 
As to claims 40-41 oral administration and once daily regimen is taught by the reference claims. Hence one of ordinary skill in the art would have found it obvious to administer the Btk inhibitor compound once daily to CLL or SLL subjects. 
Claims 23, 31-36, 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 16-18 of U.S. 8,999,999 (‘999).
The instant claims as discussed above. 
The reference claims ‘999 are directed to:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

The dependent reference claims include oral administration and oral dosage form.
From the reference claims one of ordinary skill in the art would have found it obvious to treat CLL or SLL with the inhibitor of Btk, ibrutinib as in the instant claims and in the amounts of 420 mg/560 mg for example. Since treating of CLL/SLL has been achieved in patent reference claims the amount used in the method is therapeutically effective. As to the limitation of ‘until progression of relapsed or refractory CLL or SLL or unacceptable toxicity’, a skilled person in the art would have found it obvious to administer the drug in the therapeutically effective amounts as claimed until there is further progression of the disease to the next stage or so. As to the limitation of lymphocytosis is not considered progression of the CLL/SLL cell lymphoma, a person of ordinary skill in the art the time of the invention would have found it obvious that lymphocytosis (increased blood lymphocyte count) is occurring with the administration of the agent, here ibrutinib. In the instant case the reference claims uses the same Btk inhibitor (as in instant claims) administered to the same set of patients (CLL/SLL) and hence it is expected that the treatment will have the same pharmacological therapeutic actions including the increase in lymphocytosis. As to the administration of the therapeutically effective amount and occupation of Btk site(s) limitations in claims 42 and 31, it is noted that the reference claims explicitly teach using therapeutically effective amount of Btk inhibitor, e.g. ibrutinib in treating CLL/SLL. Administration of  therapeutically effective amount of  the same agent, herein ibrutinib to same set of patients, CLL/CLL would result in the same effects as claimed. Thus claims 23 and 42 would have been obvious over the reference claims. 
As to claims 32-36, the reference claims compound ibrutinib has the same properties as that claimed in claims 32-33 and the inhibitor structure as in claims 34-36 (See reference compound above in page 8). As to claim 38, the reference claim teach a fixed dose for e.g. 280 mg.  
As to claim 39, the limitations are to pharmacokinetic parameters and administration of the same compound in therapeutically effective amounts to the same set of subjects would substantially have same pharmacokinetic effects. 
As to claims 40-41 oral administration and once daily regimen is taught by the reference claims. Hence one of ordinary skill in the art would have found it obvious to administer the Btk inhibitor compound once daily to CLL or SLL subjects. 



	Claims 23, 31-36, 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US 9801881 (‘881).
	The instant claims as discussed above. 
	‘881 claims are directed to: 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 
	‘883 claims are directed to:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

	The instant method claims would have been obvious to a person of ordinary skill in the art over the reference claims of ‘881 or ‘883 because both teach a method of treating CLL with the same Btk inhibitor compound (ibrutinib). Oral dose and once per day with 420 mg of ibrutinib is taught by the reference claims. Since treating of CLL/SLL has been achieved in patent reference claims the amount used in the method is therapeutically effective. As to the limitation of ‘until progression of relapsed or refractory CLL or SLL or unacceptable toxicity’, a skilled person in the art would have found it obvious to administer the drug in the therapeutically effective amounts as claimed until there is further progression of the disease to the next stage or so. As to the limitation of lymphocytosis is not considered progression of the CLL/SLL, a person of ordinary skill in the art the time of the invention would have found it obvious that lymphocytosis (increased blood lymphocyte count) is occurring with the administration of the agent, here ibrutinib. In the instant case the reference claims uses the same Btk inhibitor (as in instant claims) administered to the same set of patients (CLL/SLL) and hence it is expected that the treatment will have the same pharmacological therapeutic actions including the increase in lymphocytosis. It would have been obvious to a skilled artisan to administer ibrutunib in the CLL/SLL subjects to derive therapeutic response. As to the administration of the therapeutically effective amount and occupation of Btk site(s) limitations in claims 42 and 31, it is noted that the reference claims explicitly teach using therapeutically effective amount of Btk inhibitor, e.g. ibrutinib in treating CLL/SLL. Administration of  therapeutically effective amount of  the same agent, herein ibrutinib to same set of patients, CLL/CLL would result in the same effects as claimed. Thus claims 23, 42 would be obvious over the reference claims. 
As to claims 32-36, the reference claims compound ibrutinib has the same properties as that claimed in claims 32-33 and the inhibitor structure as in claims 34-36 (See reference compound above in page 10). As to claim 37, the reference claim teach a fixed dose for e.g. 420 mg.  
As to claim 39, the limitations are to pharmacokinetic parameters and administration of the same compound in therapeutically effective amounts to the same set of subjects would substantially have same pharmacokinetic effects. 
As to claims 40-41 oral administration and once daily regimen is taught by the reference claims. Hence one of ordinary skill in the art would have found it obvious to administer the Btk inhibitor compound once daily to CLL or SLL subjects. 

	Claims 23, 31-36, 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. 10004746 (‘746).
	The instant claims as discussed above. 
	‘746 claims are directed to: 

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

The instant method claims would have been obvious to a person of ordinary skill in the art over the reference claims because both teach a method of treating CLL/SLL  or a method of treating CLL/SLL individuals with the same Btk inhibitor compound, ibrutinib 420 mg. Oral dose and once per day with 420 mg of ibrutinib is taught by the reference claims. Since treating of CLL/SLL has been achieved in patent reference claims the amount used in the method is therapeutically effective. As to the limitation of ‘until progression of relapsed or refractory CLL or SLL or unacceptable toxicity’, a skilled person in the art would have found it obvious to administer the drug in the amounts as claimed until there is further progression of the disease to the next stage or so. As to the limitation of lymphocytosis is not considered progression of the CLL/SLL, a person of ordinary skill in the art the time of the invention would have found it obvious that lymphocytosis (increased blood lymphocyte count) is occurring with the administration of the agent, here ibrutinib. In the instant case the reference claims uses the same Btk inhibitor (as in instant claims) administered to the same set of patients (CLL/SLL) and hence it is expected that the treatment will have the same pharmacological therapeutic actions including the increase in lymphocytosis. It would have been obvious to a skilled artisan to administer ibrutinib in the CLL/SLL treatment to derive therapeutic response. As to the administration of the therapeutically effective amount and occupation of Btk site(s) limitations in claims 42 and 31, it is noted that the reference claims explicitly teach using therapeutically effective amount of Btk inhibitor, e.g. ibrutinib in treating CLL/SLL. Administration of  therapeutically effective amount of  the same agent, herein ibrutinib to same set of patients, CLL/CLL would result in the same effects as claimed. Thus claims 23, 42 would be obvious over the reference claims. 
As to claims 32-36, the reference claims compound ibrutinib has the same properties as that claimed in claims 32-33 and the inhibitor structure as in claims 34-36 (See reference compound above in page 10). As to claim 38, the reference claim teach a fixed dose for e.g. 420 mg.  
As to claim 39, the limitations are to pharmacokinetic parameters and administration of the same compound in therapeutically effective amounts to the same set of subjects would substantially have same pharmacokinetic effects. 
As to claims 40-41 oral administration and once daily regimen is taught by the reference claims. Hence one of ordinary skill in the art would have found it obvious to administer the Btk inhibitor compound once daily to CLL or SLL subjects. 


	Claims 23, 31-36, 39-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 9, 10, 11, 13, 17 of US 10478439 (‘439).
	The instant claims as discussed above. 
	‘439 claims are directed to:
	
    PNG
    media_image13.png
    164
    417
    media_image13.png
    Greyscale

	
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

	From the reference claims, one of ordinary skill in the art would have found it obvious to arrive at the instantly claimed method of treating CLL or SLL with a therapeutically effective amount of Btk inhibitor (e.g. ibrutinib). It is noted that compound 13 of the reference claim 1 is ibrutinib. As to the limitation of ‘until progression of relapsed or refractory CLL or SLL or unacceptable toxicity’, a skilled person in the art would have found it obvious to administer the drug in the amounts as claimed until there is further progression of the disease to the next stage or so. As to the limitation of lymphocytosis is not considered progression of the CLL/SLL cell lymphoma, a person of ordinary skill in the art the time of the invention would have found it obvious that lymphocytosis (increased blood lymphocyte count) is occurring with the administration of the agent, here ibrutinib. In the instant case the reference claims uses the same Btk inhibitor (as in instant claims) administered to the same set of patients (CLL/SLL) and hence it is expected that the treatment will have the same pharmacological therapeutic actions including the increase in lymphocytosis. It would have been obvious to a skilled artisan to administer ibrutinib in the CLL/SLL treatment to derive therapeutic response. The reference claims explicitly teach using therapeutically effective amount results in >90% of the Btk active sites in the peripheral mononuclear cells of the human subject as in the instant claims 32 and 41. Thus claims 23, 31 and 42 would have been obvious over the reference claims. 
As to claims 32-36, the reference claims compound ibrutinib has the same properties as that claimed in claims 32-33 and the inhibitor structure as in claims 34-36 (See reference compound above in page 10). 
As to claim 39, the limitations are to pharmacokinetic parameters and administration of the same compound in therapeutically effective amounts to the same set of subjects would substantially have same pharmacokinetic effects. 
As to claims 40-41 oral administration and once daily regimen, the reference teach once daily regimen and oral administration is a type of administration of pharmaceutical agents. Hence one of ordinary skill in the art would have found it obvious to administer the Btk inhibitor compound once daily to CLL or SLL subjects. 

					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627